Motion for peremptory order of mandamus denied, without costs. Memorandum: Thom the papers it appears that the Supreme Court acted upon the petition of Lynn Unger and in effect denied the application. If this was erroneous, it could have been corrected by appeal or possibly by a motion for a rehearing. The petition of Lynn Unger could not be made the basis for a further application and the additional affidavit presented on the attempted renewal, if treated as a new petition, was not timely. Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.